Case 4:19-cv-00402-ALM Document 272-5 Filed 03/14/21 Page 1 of 16 PageID #: 16572




                    EXHIBIT 5
                                                                         Case 4:19-cv-00402-ALM
                                                                                  Case 4:04-cv-05115-CW
                                                                                                 DocumentDocument
                                                                                                          272-5 Filed
                                                                                                                  11703/14/21
                                                                                                                       Filed 01/17/06
                                                                                                                                Page 2 Page
                                                                                                                                       of 16 PageID
                                                                                                                                             1 of 15 #: 16573



                                                                            1
                                                                            2
                                                                            3
                                                                            4
                                                                            5
                                                                            6
                                                                            7                      IN THE UNITED STATES DISTRICT COURT
                                                                            8                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                            9
                                                                           10   MOORTHY, RIGGS & ASSOCIATES, a                          No. C 04-5115 CW
                                                                                California corporation,
                                                                           11
United States District Court




                                                                                                                                        FINAL JURY
                                                                                             Plaintiff,                                 INSTRUCTIONS
                               For the Northern District of California




                                                                           12
                                                                                        v.
                                                                           13
                                                                                NORMAN MCINTOSH and NJ PURSUITS,
                                                                           14
                                                                                             Defendants.
                                                                           15
                                                                                                                         /
                                                                           16
                                                                           17
                                                                                               DUTIES OF JURY TO FIND FACTS AND FOLLOW LAW
                                                                           18
                                                                                        Members of the jury, now that you have heard all the evidence,
                                                                           19
                                                                                it is my duty to instruct you on the law which applies to this
                                                                           20
                                                                                case.    A copy of these instructions will be available in the jury
                                                                           21
                                                                                room for you to consult if you find it necessary.
                                                                           22
                                                                                        It is your duty to find the facts from all the evidence in the
                                                                           23
                                                                                case.    To those facts you will apply the law as I give it to you.
                                                                           24
                                                                                You must follow the law as I give it to you whether you agree with
                                                                           25
                                                                                it or not.    You must not be influenced by any personal likes or
                                                                           26
                                                                                dislikes, opinions, prejudices or sympathy.           That means that you
                                                                           27
                                                                                must decide the case solely on the evidence before you.              You will
                                                                           28
                                                                         Case 4:19-cv-00402-ALM
                                                                                  Case 4:04-cv-05115-CW
                                                                                                 DocumentDocument
                                                                                                          272-5 Filed
                                                                                                                  11703/14/21
                                                                                                                       Filed 01/17/06
                                                                                                                                Page 3 Page
                                                                                                                                       of 16 PageID
                                                                                                                                             2 of 15 #: 16574



                                                                            1   recall that you took an oath promising to do so at the beginning of
                                                                            2   the case.
                                                                            3          In following my instructions, you must follow all of them and
                                                                            4   not single out some and ignore others; they are all equally
                                                                            5   important.    You must not read into these instructions or into
                                                                            6   anything the court may have said or done any suggestion as to what
                                                                            7   verdict you should return -- that is a matter entirely up to you.
                                                                            8                                  WHAT IS EVIDENCE
                                                                            9          The evidence from which you are to decide what the facts are
                                                                           10   consists of:
                                                                           11          (1)   the sworn testimony of any witness;
United States District Court
                               For the Northern District of California




                                                                           12          (2)   the exhibits which have been received into evidence; and
                                                                           13          (3)   any facts to which the lawyers have agreed or stipulated.
                                                                           14                               WHAT IS NOT EVIDENCE
                                                                           15          In reaching your verdict, you may consider only the testimony
                                                                           16   and exhibits received into evidence.          Certain things are not
                                                                           17   evidence, and you may not consider them in deciding what the facts
                                                                           18   are.   I will list them for you:
                                                                           19          (1)   Arguments and statements by lawyers are not evidence.
                                                                           20   The lawyers are not witnesses.         What they have said in their
                                                                           21   opening statements, will say in their closing arguments, and at
                                                                           22   other times is intended to help you interpret the evidence, but it
                                                                           23   is not evidence.     If the facts as you remember them differ from the
                                                                           24   way the lawyers have stated them, your memory of them controls.
                                                                           25          (2)   Questions and objections by lawyers are not evidence.
                                                                           26   Attorneys have a duty to their clients to object when they believe
                                                                           27   a question is improper under the rules of evidence.             You should not
                                                                           28                                           2
                                                                         Case 4:19-cv-00402-ALM
                                                                                  Case 4:04-cv-05115-CW
                                                                                                 DocumentDocument
                                                                                                          272-5 Filed
                                                                                                                  11703/14/21
                                                                                                                       Filed 01/17/06
                                                                                                                                Page 4 Page
                                                                                                                                       of 16 PageID
                                                                                                                                             3 of 15 #: 16575



                                                                            1   be influenced by the objection or by the Court's ruling on it.
                                                                            2         (3)   Testimony that has been excluded or stricken, or that you
                                                                            3   have been instructed to disregard, is not evidence and must not be
                                                                            4   considered.
                                                                            5         (4)   Anything you may have seen or heard when the Court was
                                                                            6   not in session is not evidence. You are to decide the case solely
                                                                            7   on the evidence received at the trial.
                                                                            8                       DIRECT AND CIRCUMSTANTIAL EVIDENCE
                                                                            9         Evidence may be direct or circumstantial.           Direct evidence is
                                                                           10   direct proof of a fact, such as testimony by a witness about what
                                                                           11   the witness personally saw or heard or did.           Circumstantial
United States District Court
                               For the Northern District of California




                                                                           12   evidence is proof of one or more facts from which you could find
                                                                           13   another fact.     You should consider both kinds of evidence.            The law
                                                                           14   makes no distinction between the weight to be given to either
                                                                           15   direct or circumstantial evidence.          It is for you to decide how
                                                                           16   much weight to give to any evidence.
                                                                           17                             CREDIBILITY OF WITNESSES
                                                                           18         In deciding the facts in this case, you may have to decide
                                                                           19   which testimony to believe and which testimony not to believe.                  You
                                                                           20   may believe everything a witness says, or part of it, or none of
                                                                           21   it.
                                                                           22         In considering the testimony of any witness, you may take into
                                                                           23   account:
                                                                           24         (1)   the opportunity and ability of the witness to see or hear
                                                                           25   or know the things testified to;
                                                                           26         (2)   the witness' memory;
                                                                           27         (3)   the witness' manner while testifying;
                                                                           28                                           3
                                                                         Case 4:19-cv-00402-ALM
                                                                                  Case 4:04-cv-05115-CW
                                                                                                 DocumentDocument
                                                                                                          272-5 Filed
                                                                                                                  11703/14/21
                                                                                                                       Filed 01/17/06
                                                                                                                                Page 5 Page
                                                                                                                                       of 16 PageID
                                                                                                                                             4 of 15 #: 16576



                                                                            1         (4)    the witness' interest in the outcome of the case and any
                                                                            2   bias or prejudice;
                                                                            3         (5)    whether other evidence contradicted the witness'
                                                                            4   testimony;
                                                                            5         (6)    the reasonableness of the witness' testimony in light of
                                                                            6   all the evidence; and
                                                                            7         (7)    any other factors that bear on believability.
                                                                            8         The weight of the evidence as to a fact does not necessarily
                                                                            9   depend on the number of witnesses who testify.
                                                                           10                       OPINION EVIDENCE: EXPERT WITNESSES
                                                                           11         You have heard testimony from a person who, because of
United States District Court
                               For the Northern District of California




                                                                           12   education or experience, is permitted to state opinions and the
                                                                           13   reasons for those opinions.
                                                                           14         Opinion testimony should be judged just like any other
                                                                           15   testimony. You may accept it or reject it, and give it as much
                                                                           16   weight as you think it deserves, considering the witness' education
                                                                           17   and experience, the reasons given for the opinion, and all the
                                                                           18   other evidence in the case.
                                                                           19            TEMPORARY RESTRAINING ORDER & PRELIMINARY INJUNCTION
                                                                           20         You have heard evidence that the Court issued an ex parte
                                                                           21   temporary restraining order at the beginning of this lawsuit and
                                                                           22   that the Court later issued a stipulated preliminary injunction.
                                                                           23         A temporary restraining order, also called a TRO, is a form of
                                                                           24   preliminary injunctive relief that can be issued, under narrow
                                                                           25   circumstances, without notice to the opposing party or that party's
                                                                           26   attorney.    A TRO issued without notice to the opposing party or
                                                                           27   that party's attorney is called an ex parte TRO.            The sole purpose
                                                                           28                                           4
                                                                         Case 4:19-cv-00402-ALM
                                                                                  Case 4:04-cv-05115-CW
                                                                                                 DocumentDocument
                                                                                                          272-5 Filed
                                                                                                                  11703/14/21
                                                                                                                       Filed 01/17/06
                                                                                                                                Page 6 Page
                                                                                                                                       of 16 PageID
                                                                                                                                             5 of 15 #: 16577



                                                                            1   of a TRO is to preserve the status quo pending hearing from both
                                                                            2   sides on the moving party's application for a preliminary
                                                                            3   injunction.    A TRO generally remains in effect only until the
                                                                            4   hearing date on the preliminary injunction.           A preliminary
                                                                            5   injunction is a provisional remedy issued prior to final
                                                                            6   disposition of the litigation.         Its function is to preserve the
                                                                            7   status quo and to prevent irreparable injury prior to judgment.
                                                                            8         Here, the Court issued an ex parte TRO on December 3, 2004.
                                                                            9   The Court gave notice to the non-moving party and set a briefing
                                                                           10   schedule and a hearing on the motion for a preliminary injunction.
                                                                           11   A preliminary injunction hearing was held on December 17, 2004.
United States District Court
                               For the Northern District of California




                                                                           12   Plaintiff and Defendants were represented by counsel.              At this
                                                                           13   hearing, the parties agreed that the temporary restraining order
                                                                           14   should remain in place until they reached an agreement on a
                                                                           15   stipulated protective order.
                                                                           16         On February 15, 2004, the Court signed a stipulated order of
                                                                           17   preliminary injunction, which means that Plaintiff and Defendants
                                                                           18   agreed that the Court should issue the order, and the TRO was
                                                                           19   dissolved.    The fact that Mr. McIntosh and NJ Pursuits agreed to
                                                                           20   the preliminary injunction should not be interpreted by you as an
                                                                           21   admission of liability.
                                                                           22                           COMPUTER FRAUD AND ABUSE ACT
                                                                           23         Plaintiff MRA asserts that Defendant Norman McIntosh violated
                                                                           24   two provisions of the Computer Fraud and Abuse Act (which I will
                                                                           25   refer to as the CFAA): Unauthorized Access With Intent to Defraud
                                                                           26   and Unauthorized Access Without Intent to Defraud.             The CFAA is a
                                                                           27   federal statute that allows a plaintiff to obtain compensatory
                                                                           28                                           5
                                                                         Case 4:19-cv-00402-ALM
                                                                                  Case 4:04-cv-05115-CW
                                                                                                 DocumentDocument
                                                                                                          272-5 Filed
                                                                                                                  11703/14/21
                                                                                                                       Filed 01/17/06
                                                                                                                                Page 7 Page
                                                                                                                                       of 16 PageID
                                                                                                                                             6 of 15 #: 16578



                                                                            1   damages against a defendant who violated the CFFA, if the
                                                                            2   defendant's violation resulted in the plaintiff suffering damages
                                                                            3   or loss.
                                                                            4                  UNAUTHORIZED ACCESS WITH INTENT TO DEFRAUD
                                                                            5         To prevail on this CFAA claim against Mr. McIntosh, alleging
                                                                            6   unauthorized access with intent to defraud, MRA must prove the
                                                                            7   following to a preponderance of the evidence:
                                                                            8         1.    That Mr. McIntosh accessed a protected computer without
                                                                            9               authorization or exceeded authorized access of a
                                                                           10               protected computer;
                                                                           11
United States District Court




                                                                                      2.    That Mr. McIntosh did so knowingly and with the intent to
                               For the Northern District of California




                                                                           12
                                                                                            defraud;
                                                                           13
                                                                                      3.    That by accessing the protected computer or exceeding
                                                                           14
                                                                                            authorized access, Mr. McIntosh furthered the intended
                                                                           15
                                                                                            fraud;
                                                                           16
                                                                           17         4.    That Mr. McIntosh thereby obtained, or attempted to

                                                                           18               obtain, something of value; and

                                                                           19         5.    That MRA suffered a loss of at least $5,000 resulting
                                                                           20               from Mr. McIntosh accessing a protected computer without
                                                                           21               authorization or exceeding authorized access of a
                                                                           22               protected computer.
                                                                           23
                                                                                           BURDEN OF PROOF -- PREPONDERANCE OF THE EVIDENCE
                                                                           24
                                                                                      When a party has the burden of proof on any claim by a
                                                                           25
                                                                                preponderance of the evidence, it means you must be persuaded by
                                                                           26
                                                                                the evidence that the claim is more probably true than not true.
                                                                           27
                                                                           28                                           6
                                                                         Case 4:19-cv-00402-ALM
                                                                                  Case 4:04-cv-05115-CW
                                                                                                 DocumentDocument
                                                                                                          272-5 Filed
                                                                                                                  11703/14/21
                                                                                                                       Filed 01/17/06
                                                                                                                                Page 8 Page
                                                                                                                                       of 16 PageID
                                                                                                                                             7 of 15 #: 16579



                                                                            1         You should base your decision on all of the evidence,
                                                                            2   regardless of which party presented it.
                                                                            3                            EXCEEDS AUTHORIZED ACCESS
                                                                            4
                                                                                      A defendant "exceeds authorized access" to a computer when the
                                                                            5
                                                                                defendant accesses a computer with authorization but uses such
                                                                            6
                                                                                access to obtain or alter information in the computer that the
                                                                            7
                                                                                defendant is not entitled to obtain or alter.
                                                                            8
                                                                                             DEFINITION OF COMPUTER AND PROTECTED COMPUTER
                                                                            9
                                                                           10         For purposes of the CFAA claims, "computer" means an

                                                                           11   electronic, magnetic, optical, electrochemical, or other high speed
United States District Court




                                                                                data processing device performing logical, arithmetic, or storage
                               For the Northern District of California




                                                                           12
                                                                           13   functions, and includes any data storage facility or communications

                                                                           14   facility directly related to or operating in conjunction with such

                                                                           15   a device.    A computer which is used in interstate or foreign

                                                                           16   commerce or communication is a "protected computer."

                                                                           17                                 DEFINITION OF LOSS
                                                                           18
                                                                                      For purposes of the CFAA claims, "loss" is defined as any
                                                                           19
                                                                                reasonable cost to any plaintiff, including the cost of responding
                                                                           20
                                                                                to a violation, conducting a damage assessment, and restoring the
                                                                           21
                                                                                data, program, system, or information to its condition prior to the
                                                                           22
                                                                                offense, and any revenue loss, cost incurred, or other
                                                                           23
                                                                                consequential damages incurred as a result of interruption of
                                                                           24
                                                                                service, including the time MRA employees spent investigating and
                                                                           25
                                                                                repairing the disruption of the website.
                                                                           26
                                                                           27
                                                                           28                                           7
                                                                         Case 4:19-cv-00402-ALM
                                                                                  Case 4:04-cv-05115-CW
                                                                                                 DocumentDocument
                                                                                                          272-5 Filed
                                                                                                                  11703/14/21
                                                                                                                       Filed 01/17/06
                                                                                                                                Page 9 Page
                                                                                                                                       of 16 PageID
                                                                                                                                             8 of 15 #: 16580



                                                                            1                UNAUTHORIZED ACCESS WITHOUT INTENT TO DEFRAUD
                                                                            2         To prevail on this CFAA claim against Mr. McIntosh, alleging
                                                                            3   unauthorized access without intent to defraud, MRA must prove the
                                                                            4   following to a preponderance of the evidence:
                                                                            5
                                                                                      1.    That Mr. McIntosh accessed a protected computer without
                                                                            6
                                                                                            authorization;
                                                                            7
                                                                                      2.    That as a result of such conduct, Mr. McIntosh caused
                                                                            8
                                                                                            damage; and
                                                                            9
                                                                           10         3.    That damage resulted in loss to one or more persons

                                                                           11               during a one-year period of at least $5,000 in value.
United States District Court
                               For the Northern District of California




                                                                           12                               WITHOUT AUTHORIZATION
                                                                           13
                                                                                      A computer user with authorized access to a computer and its
                                                                           14
                                                                                programs is without authorization when he uses the programs in an
                                                                           15
                                                                                unauthorized way.
                                                                           16
                                                                                                                  DEFINITIONS
                                                                           17
                                                                                      The definitions of preponderance of the evidence, computer,
                                                                           18
                                                                                protected computer and loss described above also apply to this CFAA
                                                                           19
                                                                                claim, alleging unauthorized access without intent to defraud.
                                                                           20
                                                                           21                   CONVERSION -- ESSENTIAL FACTUAL ELEMENTS

                                                                           22         MRA claims that Mr. McIntosh and NJ Pursuits wrongfully
                                                                           23   exercised control over its personal property. To establish this
                                                                           24   claim, MRA must prove all of the following to a preponderance of
                                                                           25   the evidence:
                                                                           26
                                                                                      1.    That MRA owned or possessed or had a right to possess,
                                                                           27
                                                                           28                                           8
                                                                         Case 4:19-cv-00402-ALM
                                                                                   Case 4:04-cv-05115-CW
                                                                                                  DocumentDocument
                                                                                                          272-5 Filed
                                                                                                                   11703/14/21
                                                                                                                        Filed 01/17/06
                                                                                                                                Page 10Page
                                                                                                                                        of 16 9PageID
                                                                                                                                                of 15 #: 16581



                                                                             1               the website or its data;
                                                                             2        2.     That Mr. McIntosh and NJ Pursuits intentionally prevented
                                                                             3               MRA from having access to the website or its data for a
                                                                             4               significant period of time;
                                                                             5
                                                                                      3.     That MRA did not consent;
                                                                             6
                                                                                      4.     That MRA was harmed; and
                                                                             7
                                                                             8        5.     That Mr. McIntosh's and NJ Pursuits' conduct was a

                                                                             9               substantial factor in causing MRA's harm.

                                                                            10                         CAUSATION: SUBSTANTIAL FACTOR
                                                                            11
United States District Court




                                                                                      A substantial factor in causing harm is a factor that a
                               For the Northern District of California




                                                                            12
                                                                                 reasonable person would consider to have contributed to the harm.
                                                                            13
                                                                                 It must be more than a remote or trivial factor.            It does not have
                                                                            14
                                                                                 to be the only cause of the harm.
                                                                            15
                                                                                           INTENTIONAL INTERFERENCE WITH CONTRACTUAL RELATIONS
                                                                            16
                                                                                      MRA claims that Mr. McIntosh and NJ Pursuits intentionally
                                                                            17
                                                                                 interfered with the contract between it and Informa Research
                                                                            18
                                                                                 Services, Inc.     To establish this claim, MRA must prove all of the
                                                                            19
                                                                                 following to a preponderance of the evidence:
                                                                            20
                                                                            21        1.     That there was a contract between MRA and Informa

                                                                            22               Research Services, Inc.;

                                                                            23        2.     That Mr. McIntosh and NJ Pursuits knew of the contract;
                                                                            24
                                                                                      3.     That Mr. McIntosh and NJ Pursuits intended to disrupt the
                                                                            25
                                                                                             performance of this contract;
                                                                            26
                                                                                      4.     That Mr. McIntosh's and NJ Pursuits' conduct prevented
                                                                            27
                                                                            28                                           9
                                                                         Case 4:19-cv-00402-ALM
                                                                                  Case 4:04-cv-05115-CW
                                                                                                 DocumentDocument
                                                                                                          272-5 Filed
                                                                                                                  11703/14/21
                                                                                                                       Filed 01/17/06
                                                                                                                                Page 11Page
                                                                                                                                        of 1610
                                                                                                                                              PageID
                                                                                                                                                of 15 #: 16582



                                                                             1               performance or made performance more expensive or
                                                                             2               difficult;
                                                                             3        5.     That MRA was harmed; and
                                                                             4
                                                                                      6.     That Mr. McIntosh's and NJ Pursuits' conduct was a
                                                                             5
                                                                                             substantial factor in causing MRA's harm.
                                                                             6
                                                                                                                     INTENT
                                                                             7
                                                                             8        In deciding whether Defendants acted intentionally, you may

                                                                             9   consider whether they knew that a breach or disruption of the

                                                                            10   contract was substantially certain to result from their conduct.

                                                                            11
United States District Court




                                                                                           INTENTIONAL INTERFERENCE WITH CONTRACTUAL RELATIONS
                               For the Northern District of California




                                                                            12
                                                                                      MRA claims that Mr. McIntosh intentionally interfered with
                                                                            13
                                                                                 contracts between it and its customers.          To establish this claim,
                                                                            14
                                                                                 MRA must prove all of the following to a preponderance of the
                                                                            15
                                                                                 evidence:
                                                                            16
                                                                                      1.     That there were contracts between MRA and its customers;
                                                                            17
                                                                                     2.      That Mr. McIntosh knew of these contracts;
                                                                            18
                                                                            19       3.      That Mr. McIntosh intended to disrupt the performance of

                                                                            20               these contracts;

                                                                            21       4.      That Mr. McIntosh's conduct prevented performance or made
                                                                            22               performance more expensive or difficult;
                                                                            23
                                                                                     5.      That MRA was harmed; and
                                                                            24
                                                                                     6.      That Mr. McIntosh's conduct was a substantial factor in
                                                                            25
                                                                                             causing MRA's harm.
                                                                            26
                                                                            27
                                                                            28                                         10
                                                                         Case 4:19-cv-00402-ALM
                                                                                  Case 4:04-cv-05115-CW
                                                                                                 DocumentDocument
                                                                                                          272-5 Filed
                                                                                                                  11703/14/21
                                                                                                                       Filed 01/17/06
                                                                                                                                Page 12Page
                                                                                                                                        of 1611
                                                                                                                                              PageID
                                                                                                                                                of 15 #: 16583



                                                                             1                              COMPENSATORY DAMAGES
                                                                             2        If you decide that MRA has proved any claim against Mr.
                                                                             3 McIntosh and NJ Pursuits, you also must decide how much money will
                                                                             4 reasonably compensate MRA for the harm caused by Defendants'
                                                                             5 conduct.    This is called "compensatory damages."           MRA must prove the
                                                                             6 amount of its damages.       You must not speculate or guess in awarding
                                                                             7 damages.    However, MRA does not have to prove the exact amount of
                                                                             8 damages that will provide reasonable compensation for the harm.
                                                                             9
                                                                                     The amount of damages awarded must include an award for all
                                                                            10
                                                                                 harm that Mr. McIntosh and NJ Pursuits were a substantial factor in
                                                                            11
United States District Court




                                                                                 causing, even if the particular harm could not have been
                               For the Northern District of California




                                                                            12
                                                                                 anticipated.   Damages may include lost profits.          Where money or
                                                                            13
                                                                                 property is lost, or money must be spent to restore or maintain some
                                                                            14
                                                                                 aspect of business affected by Defendants' conduct, those damages
                                                                            15
                                                                                 are recoverable.    In this case, those damages may consist of either
                                                                            16
                                                                                 (1) the value of extra hours Plaintiff expended as a result of
                                                                            17
                                                                                 Defendants' conduct or (2) the loss of commissions for prospective
                                                                            18
                                                                                 clients as a result of Defendants' conduct.          You may not award
                                                                            19
                                                                                 damages for attorneys' fees.
                                                                            20
                                                                                                        PUNITIVE DAMAGES -- DEFINED
                                                                            21
                                                                            22       If you decide that Mr. McIntosh's or NJ Pursuits' conduct

                                                                            23 caused MRA's harm, you must decide whether that conduct justifies an
                                                                            24 award of punitive damages.        The purposes of punitive damages are to

                                                                            25 punish a wrongdoer for the conduct that harmed the plaintiff and
                                                                            26 discourage similar conduct in the future.
                                                                            27        You may award punitive damages against Mr. McIntosh and NJ
                                                                            28                                         11
                                                                         Case 4:19-cv-00402-ALM
                                                                                  Case 4:04-cv-05115-CW
                                                                                                 DocumentDocument
                                                                                                          272-5 Filed
                                                                                                                  11703/14/21
                                                                                                                       Filed 01/17/06
                                                                                                                                Page 13Page
                                                                                                                                        of 1612
                                                                                                                                              PageID
                                                                                                                                                of 15 #: 16584



                                                                             1 Pursuits only if MRA proves by clear and convincing evidence that
                                                                             2 Mr. McIntosh engaged in that conduct with malice, oppression, or
                                                                             3 fraud.
                                                                             4                                    DEFINITIONS
                                                                             5
                                                                                     "Clear and convincing evidence" -- When a party has the burden
                                                                             6
                                                                                 of proof on any claim by clear and convincing evidence, it means you
                                                                             7
                                                                                 must be persuaded by the evidence that it is highly probable that
                                                                             8
                                                                                 the claim is true. The clear and convincing evidence standard is a
                                                                             9
                                                                                 heavier burden than the preponderance of the evidence standard.
                                                                            10
                                                                                      "Malice" means that a defendant acted with intent to cause
                                                                            11
United States District Court




                                                                                 injury or that a defendant's conduct was despicable and was done
                               For the Northern District of California




                                                                            12
                                                                                 with a willful and knowing disregard of the rights or safety of
                                                                            13
                                                                                 another.   A defendant acts with knowing disregard when the defendant
                                                                            14
                                                                                 is aware of the probable dangerous consequences of his conduct and
                                                                            15
                                                                                 deliberately fails to avoid those consequences.
                                                                            16
                                                                            17        "Oppression" means that a defendant's conduct was despicable

                                                                            18 and subjected MRA to cruel and unjust hardship in knowing disregard
                                                                            19 of its rights.
                                                                            20        "Despicable conduct" is conduct that is so vile, base, or
                                                                            21 contemptible that it would be looked down on and despised by
                                                                            22 reasonable people.
                                                                            23
                                                                                      "Fraud" means that a defendant intentionally misrepresented or
                                                                            24
                                                                                 concealed a material fact and did so intending to harm MRA.
                                                                            25
                                                                                                         AMOUNT OF PUNITIVE DAMAGES
                                                                            26
                                                                                      There is no fixed standard for determining the amount of
                                                                            27
                                                                            28                                         12
                                                                         Case 4:19-cv-00402-ALM
                                                                                  Case 4:04-cv-05115-CW
                                                                                                 DocumentDocument
                                                                                                          272-5 Filed
                                                                                                                  11703/14/21
                                                                                                                       Filed 01/17/06
                                                                                                                                Page 14Page
                                                                                                                                        of 1613
                                                                                                                                              PageID
                                                                                                                                                of 15 #: 16585



                                                                             1 punitive damages, and you are not required to award any punitive
                                                                             2 damages.     If you decide to award punitive damages, you should
                                                                             3 consider all of the following in determining the amount:
                                                                             4        (a)     How reprehensible was Mr. McIntosh's conduct?
                                                                             5
                                                                                      (b)     Is there a reasonable relationship between the amount of
                                                                             6
                                                                                 punitive damages and MRA's harm?
                                                                             7
                                                                                      (c)     In view of Mr. McIntosh's financial condition, what amount
                                                                             8
                                                                                 is necessary to punish him and discourage future wrongful conduct?
                                                                             9
                                                                                 You may not increase the punitive award above an amount that is
                                                                            10
                                                                                 otherwise appropriate merely because a defendant has substantial
                                                                            11
United States District Court




                                                                                 resources.
                               For the Northern District of California




                                                                            12
                                                                            13                                DUTY TO DELIBERATE

                                                                            14
                                                                                      When you begin your deliberations, you should elect one member
                                                                            15
                                                                                 of the jury as your foreperson.       That person will preside over the
                                                                            16
                                                                                 deliberations and speak for you here in court.
                                                                            17
                                                                            18        You will then discuss the case with your fellow jurors to reach

                                                                            19 agreement if you can do so.         Your verdict must be unanimous.

                                                                            20        Each of you must decide the case for yourself, but you should
                                                                            21
                                                                                 do so only after you have considered all the evidence, discussed it
                                                                            22
                                                                                 fully with the other jurors, and listened to the views of your
                                                                            23
                                                                                 fellow jurors.
                                                                            24
                                                                            25        Do not be afraid to change your opinion if the discussion

                                                                            26 persuades you that you should.         Do not come to a decision simply

                                                                            27 because other jurors think it is right.
                                                                            28                                         13
                                                                         Case 4:19-cv-00402-ALM
                                                                                  Case 4:04-cv-05115-CW
                                                                                                 DocumentDocument
                                                                                                          272-5 Filed
                                                                                                                  11703/14/21
                                                                                                                       Filed 01/17/06
                                                                                                                                Page 15Page
                                                                                                                                        of 1614
                                                                                                                                              PageID
                                                                                                                                                of 15 #: 16586



                                                                             1        It is important that you attempt to reach a unanimous verdict
                                                                             2 but, of course, only if each of you can do so after having made your
                                                                             3 own conscientious decision. Do not change an honest belief about
                                                                             4
                                                                               the weight and effect of the evidence simply to reach a verdict.
                                                                             5
                                                                                                           USE OF NOTES
                                                                             6
                                                                             7        Some of you have taken notes during the trial.            Whether or not
                                                                             8 you took notes, you should rely on your own memory of what was said.
                                                                             9 Notes are only to assist your memory. You should not be overly
                                                                            10
                                                                               influenced by the notes.
                                                                            11
United States District Court




                                                                                                     COMMUNICATION WITH COURT
                               For the Northern District of California




                                                                            12
                                                                            13        If it becomes necessary during your deliberations to
                                                                            14 communicate with me, you may send a note through the marshal, signed
                                                                            15 by your foreperson or by one or more members of the jury. No member
                                                                            16
                                                                               of the jury should ever attempt to communicate with me except by a
                                                                            17
                                                                               signed writing; and I will communicate with any member of the jury
                                                                            18
                                                                               on anything concerning the case only in writing, or here in open
                                                                            19
                                                                               court. If you send out a question, I will consult with the parties
                                                                            20
                                                                            21 before answering it, which may take some time. You may continue
                                                                            22 your deliberations while waiting for the answer to any question.
                                                                            23 Remember that you are not to tell anyone -- including me -- how the
                                                                            24 jury stands, numerically or otherwise, until after you have reached
                                                                            25 a unanimous verdict or have been discharged.            Do not disclose any
                                                                            26
                                                                                 vote count in any note to the Court.
                                                                            27
                                                                            28                                         14
                                                                         Case 4:19-cv-00402-ALM
                                                                                  Case 4:04-cv-05115-CW
                                                                                                 DocumentDocument
                                                                                                          272-5 Filed
                                                                                                                  11703/14/21
                                                                                                                       Filed 01/17/06
                                                                                                                                Page 16Page
                                                                                                                                        of 1615
                                                                                                                                              PageID
                                                                                                                                                of 15 #: 16587



                                                                             1                                RETURN OF VERDICT
                                                                             2
                                                                                      A verdict form has been prepared for you.           After you have
                                                                             3
                                                                                 reached unanimous agreement on a verdict, your foreperson will fill
                                                                             4
                                                                                 in the form that has been given to you, sign and date it, and advise
                                                                             5
                                                                                 the Court that you are ready to return to the courtroom.
                                                                             6
                                                                             7
                                                                             8
                                                                             9
                                                                            10
                                                                            11
United States District Court
                               For the Northern District of California




                                                                            12
                                                                            13
                                                                            14
                                                                            15
                                                                            16
                                                                            17
                                                                            18
                                                                            19
                                                                            20
                                                                            21
                                                                            22
                                                                            23
                                                                            24
                                                                            25
                                                                            26
                                                                            27
                                                                            28                                         15
